Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JESSICA SANCHEZ,                                         )                     No. 08-06-00138-CV
)
                                    Appellant,                        )                           Appeal from
)
v.                                                                          )                       34th District Court
)
VERONICA OLIVAS,                                        )                  of El Paso County, Texas
)
                                    Appellee.                          )                        (TC# 2005-1268)

MEMORANDUM OPINION

            Jessica Sanchez appeals a summary judgment granted in favor of Veronica Olivas.  Finding
that the trial court has entered an order withdrawing the final summary judgment, we dismiss the
appeal for want of jurisdiction.
            The trial court granted summary judgment in favor of Olivas on May 22, 2006.  The court
entered an order withdrawing that judgment on May 24, 2006.  Sanchez filed her timely notice of
appeal that same day.  The Clerk of the Court subsequently sent notice to Sanchez of our intent to
dismiss the appeal due to a lack of jurisdiction and because Sanchez had not paid the required filing
fee.  Sanchez has not filed any response . 
            Appellate courts generally have jurisdiction over final judgments and such interlocutory
orders as the legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon
1997) and § 51.014 (Vernon Supp. 2006); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no writ).  Given the trial court’s withdrawal of the final judgment and the absence of anything
in the record to indicate that the trial court has since entered a final judgment or an appealable
interlocutory order, we dismiss the appeal for want of jurisdiction. 


August 29, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.